United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dumont, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1040
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from a January 2, 2009 merit decision
of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review affirming a
May 20, 2009 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on March 18, 2008 causally related to her federal employment.
FACTUAL HISTORY
On March 31, 2008 appellant, a 60-year-old sales and service associate clerk, filed a
traumatic injury claim (Form CA-1) for neck sprain and musculoskeletal inflammation of the
neck and left shoulder. She attributed her condition to a March 18, 2008 incident, while working
the nightshift, when she was required to lift numerous heavy packages. The employing
establishment controverted appellant’s claim.

On April 18, 2008 Dr. Allen S. Glushakow, a Board-certified internist, excused appellant
from work beginning April 18, 2008. In reports dated April 4 and 18, 2008, he reported findings
on examination and diagnosed appellant with internal derangement of the left shoulder, torn
rotator cuff, myositis, capsulitis of the left shoulder and metatarsalgia. Dr. Glushakow excused
appellant from work until May 16, 2008. On April 29, 2008 he reported that appellant was
“totally disabled at this time.”
On March 19, 2008 Dr. Stephen Law, Board-certified in emergency medicine, reported
findings on examination, a review of appellant’s history of illness and diagnosed her with neck
pain and cervical radiculopathy.
By decision dated May 20, 2008, the Office denied appellant’s claim because the
evidence of record was insufficient to establish she sustained an injury as defined by the Federal
Employees’ Compensation Act.
On June 16, 2008 appellant, through her attorney, requested a hearing.
On May16, 2008 Dr. Glushakow diagnosed appellant with left shoulder internal
derangement and lumbosacral radiculitis.
A hearing was conducted on October 28, 2008. Appellant’s attorney argued that the
evidence of record established that appellant actually sustained an injury on the date alleged.
By decision dated January 2, 2009, the hearing representative accepted that appellant was
working on March 18, 2008, during which she lifted packages as alleged, but denied appellant’s
claim because the evidence of record was insufficient to establish that her injury was causally
related to the identified employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of the claim, including the fact that the individual is an employee of the United States
within the meaning of the Act, that the claim was filed within the applicable time limitation, that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.2 These are essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
ANALYSIS
The Office accepted that appellant was working on March 18, 2008 during which time
she lifted packages and buckets on March 18, 2008 as alleged. Appellant’s burden is to establish
that her injury is causally related to the identified March 18, 2008 employment incident. Causal
relationship is a medical issue that can only be proved by rationalized medical opinion evidence.
On appeal appellant’s attorney argues that the evidence of record, consisting of
appellant’s statements and Dr. Glushakow’s notes and reports, is sufficient to satisfy appellant’s
burden of proof. The medical evidence of record also contained a report signed by Dr. Law.
While Dr. Glushakow reported findings on examination, a review of appellant’s history
of injury and proffered a diagnosis, he provided no opinion concerning how the accepted
employment incident caused appellant’s injury. He did not describe the physical or anatomic
change in her shoulder or neck caused by the March 18, 2008 incident and how it resulted in
appellant becoming symptomatic. Lacking a thorough medical rationale on the issue of causal
relationship, Dr. Glushakow’s notes and reports are of little probative value and, thus,
insufficient to satisfy appellant’s burden of proof.6
Dr. Law’s report is also of limited probative value on the issue of causal relationship.
First, he diagnosed appellant with pain, which is a symptom not a compensable diagnosis for
purposes of the Act.7 Secondly, while Dr. Law also diagnosed her with cervical radiculopathy,
because he provided no opinion concerning if and how the accepted March 18, 2008 incident
caused cervical radiculopathy, his opinion is of limited probative value on the issue of causal
relationship and, therefore, appellant has not satisfied her burden of proof.8
The Board finds appellant has not met her burden of proof to establish that she sustained
an injury in the performance of duty on March 18, 2008 causally related to her federal
employment.

4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

5

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
6

Michael E. Smith, 50 ECAB 313 (1999).

7

C.F., 60 ECAB __ (Docket No. 08-1102, issued October 10, 2008).

8

Supra note 6.

3

CONCLUSION
The Board finds appellant has not met her burden of proof to establish that she sustained
an injury in the performance of duty on March 18, 2008 causally related to her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

